Citation Nr: 0718312	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right hand 
disorder.

3.  Entitlement to an initial disability rating higher then 
20 percent for a right shoulder disorder.

4.  Entitlement to an initial disability rating higher than 
10 percent for a left knee disorder.

5.  Entitlement to an initial compensable disability rating 
for a right knee disorder.

6.  Entitlement to an initial compensable disability rating 
for a left foot disorder.

7.  Entitlement to an initial compensable disability rating 
for a left ankle disorder.

8.  Entitlement to an initial compensable disability rating 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2002.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2002 rating decision of the RO in 
Winston-Salem, North Carolina, which granted the veteran's 
claims for service connection for hypertension and for right 
shoulder, left knee, right knee, left ankle, and left foot 
disorders, but denied service connection for bilateral 
hearing loss and a right hand disorders.  The RO assigned an 
initial 10 percent rating for the right shoulder disorder and 
0 percent (i.e., noncompensable) ratings for all of the 
remaining disabilities.  The veteran wants the conditions 
that were denied service connected and higher initial ratings 
for those that were.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals the initial rating 
for his disability, VA must consider his claim in this 
context - which includes determining whether his rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).



In September 2006, during the pendency of this appeal, the RO 
in Newark issued a decision increasing the rating for the 
veteran's right shoulder disability from 10 to 20 percent - 
with the same retroactive effective date of January 27, 2002.  
The RO also increased the rating for his left knee disability 
from 0 to 10 percent, with this same retroactive effective 
date, and granted a temporary 100 percent rating as of August 
19, 2005, based on surgical or other treatment necessitating 
convalescence.  See 38 C.F.R. § 4.30 ("paragraph 30")  
Effective October 1, 2005, the 10 percent rating resumed.  
The veteran has since continued to appeal, requesting even 
higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

The claims for higher ratings for the right shoulder 
disability, right knee disability, left knee disability, left 
ankle disability, left foot disability, and hypertension are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  The Board, however, will go ahead and decide 
the claims for bilateral hearing loss and a right hand 
disorder.


FINDINGS OF FACT

1.  The medical evidence of record does not show the veteran 
has bilateral hearing loss according to VA standards.

2.  The medical evidence of record also does not show the 
veteran has a right hand disability.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  A right hand disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claims for service connection.  This is evident from letters 
sent to him in July 2003, March 2004, December 2005, October 
2006, and February 2007.  All of those letters were sent 
after the initial adjudication of his claims in March 2002, 
so did not comply with the requirement that VCAA notice 
precede their initial adjudication.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. 
at 120.  But the RO has periodically readjudicated the claims 
since providing those letters, each time there was additional 
evidence to consider, including in response to them - as 
indicated by the January 2004 statement of the case (SOC), 
July 2004 SOC, and October 2006 supplemental SOC (SSOC).  So, 
with the exception of the most recent February 2007 letter, 
on each occasion after providing this notice, the RO has gone 
back and readjudicated the claims.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).  And although the RO did not go back and 
readjudicate the claims after the most recent February 2007 
letter - which included a discussion of the downstream 
disability rating and effective date elements of the claims, 
this is inconsequential and, therefore, at most harmless 
error because the Board is denying the underlying claims for 
service connection, so any concerns about these downstream 
elements are moot.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  See also Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

The duty to assist also has been satisfied, as VA has 
obtained all identified records pertaining to the claims at 
issue - to the extent the evidence mentioned is available.  
The veteran also has been provided VA examinations to obtain 
medical opinions concerning the cause of his bilateral 
hearing loss and right hand disability, and in particular, 
whether they are attributable to his military service.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There 
is no suggestion on the current record there remains evidence 
that is pertinent to these issues that has yet to be 
obtained.  These claims are ready to be considered on the 
merits.

Pertinent Statutes and Regulations
Service Connection - in General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Hearing Loss
Laws and Regulations

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Organic diseases of the central nervous system, including 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Analysis
Hearing Loss and Right Hand Disability

As mentioned, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; 
(2) in-service incurrence of the disability; and (3) medical 
nexus.  See Hickson, supra.

Turning first to the veteran's hearing loss claim, with 
respect to Hickson element (1), there is no evidence showing 
the veteran has bilateral hearing loss according to VA 
standards (i.e., § 3.385) to be considered an actual 
disability for VA compensation purposes.  On VA audiological 
evaluation in November 2001, his pure tone threshold levels, 
in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
20
15
LEFT
15
15
20
15
25

Speech recognition was 100 percent in both ears.  The 
examiner concluded the veteran did not have measurable 
hearing loss in either ear.

The results of that examination reveal the veteran does not 
have bilateral hearing loss that currently meets the 
threshold minimum VA standards set forth in 38 C.F.R. 
§ 3.385.  Indeed, as the evaluating audiologist indicated, 
there was no discernable hearing loss, at all, in either ear.

With regards to the veteran's right hand disability claim, he 
had a physical examination of this hand in November 2001, 
prior to separating from service.  And at the conclusion of 
that evaluation, the examiner stated there was no diagnosis 
pertaining to a right hand disability because there was no 
pathology to render a diagnosis found on clinical 
examination.  An X-ray of the right hand, also taken as part 
of that examination, was negative.

In the absence of a confirmed diagnosis of bilateral hearing 
loss or a right hand disability, meaning medical evidence 
showing the veteran has these alleged conditions, service 
connection is not warranted.  The case law is well settled 
on this point.  In order for a claimant to be granted service 
connection for a claimed disability, there must be evidence 
of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) [service connection is limited to cases wherein the 
service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim).]  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) [service connection claim must be accompanied 
by evidence establishing the claimant currently has the 
claimed disability].

Furthermore, to the extent the veteran, himself, is 
attempting to provide medical evidence concerning the 
existence of these claimed disabilities, it is also now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, Hickson element (1) has not been met for either 
disability.  So service connection must be denied on this 
basis alone - irrespective of any other Hickson 
considerations.

Nevertheless, for the sake of completeness, the Board will 
briefly address the remaining two elements.  With respect to 
Hickson element (2), in-service disease or injury, the Board 
has reviewed the service medical records and finds they show 
no symptoms, treatment or diagnosis of bilateral hearing 
loss.  However, the records do show the veteran had several 
hearing tests (audiograms) since he was routinely exposed to 
noise.  Noise exposure during service is therefore conceded, 
in turn meaning Hickson element (2) has been satisfied.

With respect to the veteran's right hand disability, in a 
November 2001 report of medical history, in anticipation of 
separating from military service, he indicated a history of 
impairment involving his arms, legs, hands or feet.  The 
examining physician indicated the veteran experienced pain in 
his right hand after dropping a battery on it.  So Hickson 
element (2) also has been met regarding this claim.

With respect to Hickson element (3), though, medical nexus 
evidence, there is none and indeed cannot possibly be in the 
absence of any current hearing loss or right hand disability 
to link to service.  Cf. Charles v. Principi, 16 Vet. App. 
370, 374 (2002).

In sum, Hickson elements (1) and (3) have not been met.  So 
the preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and a right 
hand disability.  These claims are accordingly denied since 
there is no reasonable doubt to resolve in the veteran's 
favor.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for a right hand disability 
is denied.


REMAND

The veteran and his representative maintain that his service-
connected disabilities have gotten worse since his last VA 
examination in 2004 (see VA Form 9, dated in August 2004, and 
the Appellant's Brief, dated in March 2007).  Indeed, he has 
undergone arthroscopic surgery on his left knee during the 
several years since that evaluation, which provided the basis 
for assigning the temporary 100 percent convalescent rating 
for this disability under 38 C.F.R. § 4.30.


VA is obliged to provide an examination when there is 
evidence that the service-connected disability has increased 
in severity since the most recent rating examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (Apr. 7, 1995).

Moreover, under the provisions of the VCAA, the assistance 
provided by VA includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c)(4) (2006); see also 
Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, these remaining claims are REMANDED for the 
following development and consideration:

1.  Schedule the veteran for VA 
orthopedic and cardiovascular 
examinations to assess the severity of 
his remaining musculoskeletal and 
hypertension disabilities at issue.  

Prior to examinations, the examiners 
should review all relevant evidence in 
the veteran's claims file to assist in 
making the below determinations, 
including a complete copy of this 
remand.  Conduct all necessary 
diagnostic testing and evaluation.  The 
examiners should review the results of 
any testing prior to completion of the 
report and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints 
and findings to each diagnosed 
disorder.  



As for the veteran's bilateral knee 
disability, the examiner should, if 
possible, indicate what 
specific symptoms are attributable to 
this disability.  In particular, does 
the veteran have pain, instability, 
and/or limitation of motion.  
Concerning the latter, report the range 
of motion measurements for both flexion 
and extension in comparison to normal 
range of motion.  See 38 C.F.R. § 4.71, 
Plate II.  Also provide an objective 
characterization as to whether there is 
any painful motion, weakened movement, 
premature/excess fatigability, and/or 
incoordination, and indicate whether 
there is likely to be additional range 
of motion loss as a consequence, 
including during times when these 
symptoms are most problematic ("flare-
ups") or when, for example, the veteran 
uses his knees repeatedly or for 
prolonged periods.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  
If there is instability, indicate 
whether it is slight, moderate or 
severe.  Also describe any neurological 
or muscular impairment - including 
nerve, ligament or cartilage damage or 
dislocation.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, etc., please 
expressly indicate this.

Also provide a copy of any radiology 
report and note whether there are 
findings of arthritis.  If so, discuss 
the extent and etiology of it.  As 
well, indicate whether the veteran has 
ankylosis.  If he does, discuss the 
extent of it.

Any indications the veteran's 
complaints of pain or other symptoms 
are not in accord with the objective 
physical findings on examination should 
be discussed.

Concerning the right shoulder 
disability, the examiner should 
indicate whether the veteran has pain, 
instability, and/or limitation of 
motion.  Concerning the latter, report 
the range of motion measurements for 
all directions (forward elevation 
(flexion), abduction, and internal and 
external rotation), in comparison to 
normal range of motion.  See 38 C.F.R. 
§ 4.71, Plate I.  Also indicate whether 
there are objective clinical 
indications of painful motion, weakened 
movement, premature/excess 
fatigability, and/or incoordination 
and, if feasible, express these 
determinations in terms of the degree 
of additional range of motion loss 
due to these factors.  And as required 
by DeLuca, this includes instances when 
these symptoms 
"flare-up" or when the shoulder is used 
repeatedly over a period of time 
(prolonged use).  If there is 
instability, indicate whether it is 
slight, moderate or severe.  

With respect to the veteran's left 
ankle disability, the examiner must 
indicate whether there is pain, 
instability, and limitation of motion.  
Concerning the latter, report range of 
motion measurements in both 
dorsiflexion and plantar flexion in 
comparison to normal range of motion.  
38 C.F.R. § 4.71, Plate II.  Also 
indicate whether the veteran has 
painful motion, weakened movement, 
premature/excess fatigability, and/or 
incoordination and, if feasible, 
express these determinations in terms 
of the degree of additional range of 
motion loss due to these factors.  
This includes indicating whether these 
symptoms significantly limit functional 
ability during flare-ups or when the 
left ankle is used repeatedly over a 
period of time.

If the veteran has instability in this 
ankle, describe the severity of it 
(e.g., slight, moderate or severe).  
Also indicate whether there are 
episodes of locking and whether there 
is X-ray confirmation of arthritis.

In terms of the veteran's left foot 
disability, the examiner should obtain 
all clinical findings necessary to 
evaluate this condition, in accordance 
with the applicable rating criteria at 
38 C.F.R. § 4.72, Diagnostic Code 5280.  
This includes indicating whether there 
has been resection of the metatarsal 
head and whether the veteran has a 
severe foot deformity equivalent to 
amputation of his great toe.  Also 
indicate whether, as a whole, the 
overall level of disability is mild, 
moderate, moderately severe, or severe.

With regard to the veteran's 
hypertension, the examiner should 
obtain all clinical findings necessary 
to evaluate this condition, in 
accordance with the applicable rating 
criteria at 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  All tests and 
studies deemed necessary by the 
examiner should be performed.  
The examiner's report should provide a 
discussion of all current complaints, 
clinical findings and diagnoses 
referable to this condition.



2.  Then readjudicate these claims in 
light of the additional evidence 
obtained.  If they are not granted to 
the veteran's satisfaction, send him 
and his representative SSOC and give 
him them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


